Citation Nr: 0728061	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to October 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 1985, the Board confirmed an RO severance of 
service connection for the veteran's schizophrenia.  That 
decision is final.  The veteran requested that this decision 
be re-evaluated in June 1998; this request was denied by 
rating decision in December 1998.  Another request to reopen 
was denied by rating decision in September 2004.  However, 
new and material evidence was submitted subsequent to the 
September 2004 decision, and the veteran's claim was reopened 
in a January 2007 supplemental statement of the case.  
Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening this claim before it may decide the claim on 
the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); 
Barnett v. Brown, 8 Vet. App 1 (1995).

In December 1997, the veteran was denied entitlement to 
service connection under 38 C.F.R. § 1151 when he claimed 
that his schizophrenia had been aggravated by treatment he 
received at a VA Medical Center in 1987.  An August 2001 
rating decision found that the veteran was unable to 
demonstrate that the Board's severance of service connection 
was clearly and unmistakably erroneous.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105 (a)(2006).  The decisions 
on these claims are final, and they are not before the Board.  

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  



FINDINGS OF FACT

1.  In October 1985, the Board confirmed an RO severance of 
service connection for the veteran's schizophrenia.  That 
decision is final.  

2.  In December 1998, the RO denied the veteran's request to 
reopen his claim of entitlement to service connection for 
schizophrenia.  The veteran was notified of this decision by 
a letter dated December 23, 1998, and he did not appeal.  

2.  Evidence received since the December 1998 denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.    

3.  The competent evidence of record demonstrates that the 
veteran's schizophrenia had its onset before service and that 
it was not aggravated by military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2006).

2.  Schizophrenia was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2004 and January 2007.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
March 2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The February 2004 letter informed the appellant of the 
evidence and information required to support his claims and 
defined what qualifies as "new" and "material" evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter 
also informed the veteran that his claim had previously been 
denied because his schizophrenia had existed prior to service 
and that, therefore, the evidence he submits must relate to 
that fact.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including the veteran's service medical records, 
service personnel records, VA medical records, private 
medical records, a transcript of the June 2007 personal 
hearing, an October 2006 VA examination report, and a 
November 2006 VA medical opinion.  Therefore, the duty to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claim on the merits.

New and Material Evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's request to reopen was most recently denied in 
December 1998 because did not submit new and material 
evidence that was relevant to demonstrating that his 
schizophrenia was incurred in service or aggravated by 
service.  Since this denial, evidence including an October 
2006 VA examination report and a November 2006 VA medical 
opinion has been added to the record.  This evidence is new 
in that it did not exist at the time of the prior denial.  In 
particular, the October 2006 examination report is material 
in that it states the veteran's schizophrenia was aggravated 
by his military service.  As a medical professional, this 
examiner is competent to offer the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
because new and material evidence has been submitted, the 
veteran's claim of entitlement to service connection for 
schizophrenia is reopened.  38 C.F.R. § 3.156(a) (2006).

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
psychoses, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board notes that service connection for the veteran's 
schizophrenia was severed in 1985 because newly-submitted 
private medical records clearly and unmistakably showed the 
veteran had been hospitalized and diagnosed with 
undifferentiated schizophrenia in April and May 1976, 
approximately one year before he entered service.  In 
December 1997, the veteran was denied entitlement to service 
connection under 38 C.F.R. § 1151 when he claimed that his 
schizophrenia had been aggravated by treatment he received at 
a VA Medical Center in 1987.  An August 2001 rating decision 
found that the veteran was unable to demonstrate that the 
Board's severance of service connection was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (a)(2006).  Nor has the veteran submitted 
any new evidence demonstrating that the pre-service diagnosis 
of undifferentiated schizophrenia was erroneous.  Therefore, 
the veteran is unable to demonstrate that his schizophrenia 
was initially incurred in service.  

Rather, the relevant inquiry before the Board is whether the 
veteran's pre-existing schizophrenia was aggravated by his 
military service.  In response to this question, the veteran 
was administered a VA psychiatric examination in October 
2006.  The examiner did not have access to the veteran's 
claims file, meaning he was unable to review the veteran's 
service medical records, service personnel records, and 
private medical records.  He did, however, have computer 
access to the veteran's VA medical records.  After 
interviewing the veteran and performing a mental status 
examination, the examiner concluded, in relevant part, that 
it was at least as likely as not that the veteran's pre-
existing schizophrenia was aggravated by military service.  
The examiner stated that there was some evidence to support 
this conclusion.  He noted that the veteran was hospitalized 
briefly in the military, diagnosed with adjustment reaction 
to adult life situations, and was hospitalized immediately 
after service.  The examiner also noted that the veteran has 
had multiple hospitalizations after service.

VA grants this opinion some probative value, as it was 
conducted by a physician with the proper training to conduct 
the psychiatric examination and render a competent medical 
opinion.  See Espiritu, supra.   However, the value that VA 
can place in this opinion is limited by the fact that the 
examiner was not able to review (1) the medical records 
describing the veteran's pre-service hospitalization and 
diagnosis with undifferentiated schizophrenia; (2) active 
duty in-patient mental health treatment records; (3) in-
service academic counseling records; (4) written statements 
from the veteran's supervisors; and (5) mental health 
evaluation reports prepared in connection with the veteran's 
proposed administrative discharge from service.  It is also 
not clear whether the examiner had access to the veteran's VA 
medical records from the late 1970s and early 1980s.  While 
the examiner may be able to cite the fact of the veteran's 
pre-service and post-service hospitalizations as evidence of 
in-service aggravation, his inability to review these records 
greatly limits the depth of explanation the examiner can give 
to support his conclusion, further limiting its probative 
value.  

In order to address the deficiencies of the October 2006 
report, VA sent the veteran's entire claims file to the 
examining facility and requested an opinion as to whether any 
change in the October 2006 opinion is warranted.  This 
opinion was provided by another VA examiner in November 2006.  
Based on her review of the claims file, the examiner 
concluded that 
        
the evidence indicates that with the 
structure of the military, although the 
veteran became anxious and was unable 
to perform during his Air Force 
training period, he did not, in fact, 
show evidence of psychosis at that 
time.  However, on discharge from the 
military, he shortly decompensated and 
needed to be hospitalized, showing 
manifestations of psychosis.  
Therefore, based on the evidence, his 
previously exhibited schizophrenia was 
less than likely as not aggravated by 
military service.  Most likely, his 
psychotic manifestations following 
discharge represented the natural 
evolution of schizophrenia, which had 
its initial episode in May of 1976 when 
hospitalized.

The Board finds this opinion to be highly probative to the 
issue at hand, as it was prepared by a qualified medical 
professional who had access to the veteran's claims file.  
The examiner thoroughly discussed all relevant 
contemporaneous medical evidence noted above, as well as the 
relevant post-service evidence, to support her opinion.  Even 
though the examiner did not personally examine the veteran, 
the Board notes that she did review the examination results 
of the October 2006 VA examination report.  Moreover, 
physical examination was not necessary given the nature of 
the requested opinion, while personal review of the veteran's 
claims file was.  The Board therefore finds the November 2006 
VA opinion to be of much greater probative value than the 
October 2006 VA examination report.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. The preponderance is against the veteran's 
claim, and it must be denied. 





ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia.  On its 
merits, entitlement to service connection for schizophrenia 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


